Case 3:19-cv-02585-N Document 73 Filed 02/14/20                            Page 1 of 4 PageID 29032


                                    United States District Court
                                for the Northern District of Texas




 Susan Famigletti. et al       _________________ _      §
                   Plaintiff                            §
                                                        §
                                                        §
                      v.                                                   §     Case No.3:19-cv-02585-N
                                                        §
                                                        §
 Ethicon, Inc., et al___________________________        §
                   Defendant                            §


                           application for admission pro hac vice
                           (Complete all questions; indicate “N/A” if necessary.)


I.       Applicant is an attorney and a member of the law firm of (or practices under the name of)

 Anita Modak-Truran, Butler Snow LLP____________________________________________ , with offices at


 150 3rd Avenue South, Suite 1600__________________________________________________
(Street Address)

Nashville______________________________________               TN____________ _        37201
(City)                                                       (State)                 (Zip Code)

 615-651-6571                                                 615-651-6701
(Telephone No.)                                               (Fax No.)




II.      Applicant will sign all filings with the name Anita Modak-Truran


III.     Applicant has been retained personally or as a member of the above-named firm by:
                                          (List All Parties Represented)

Johnson & Johnson and Ethicon, Inc.




to provide legal representation in connection with the above-styled matter now pending before the United
States District Court for the Northern District of Texas.
Case 3:19-cv-02585-N Document 73 Filed 02/14/20                        Page 2 of 4 PageID 29033



IV.      Applicant is a member in good standing of the bar of the highest court of the state of
                                                                                                      For Court Use Only.
                                                                                                      Bar StatusVerified:
__________________ Tennessee__________________ , where Applicant regularly practices law.

Bar license number: 032537________          Admission date: 2014_________________________

Attach to this application an original certificate of good standing issued within the past 90 days from the
attorney licensing authority in a state in which you are admitted to practice (e.g., State Bar of Texas).


V.       Applicant has also been admitted to practice before the following courts:

Court:                                    Admission Date:                            Active or Inactive:

 Tennessee: Middle                         3/3/2015                                  Active

 Illinois: Northern                        11/1987                                   Active

 Mississippi: Northern and Southern        4/1999                                    Active




VI.    Applicant has never involuntarily lost, temporarily or permanently, the right to practice before
any court or tribunal, or resigned in lieu of discipline, except as provided below:

 N/A




VII.     Applicant has never been subject to grievance proceedings or involuntary removal proceedings—
regardless of outcome—while a member of the bar of any state or federal court or tribunal that requires
admission to practice, except as provided below:

N/A




VIII.    Applicant has not been charged, arrested, or convicted of a criminal offense or offenses, except
as provided below (omit minor traffic offenses):

N/A
Case 3:19-cv-02585-N Document 73 Filed 02/14/20                                Page 3 of 4 PageID 29034



IX.      Applicant has filed for pro hac vice admission in the United States District Court for the
Northern District of Texas during the past three (3) years in the following matters:


Date of Application:                Case No. And Style:

 N/A




                              (If necessary, attach statement of additional applications.)


X.       Local counsel of record associated with Applicant in this matter is

 Chris Cowan. Butler Snow LLP________________________________________________ , who has offices at

 1400 Lavaca Street. Suite 1000_____________________________________________________
(Street Address)

Austin_________________________________________                  TX____________              .78701__
(City)                                                         (State)                       (Zip Code)


 737-802-1800                                                    737-802-1801
(Telephone No.)                                                 (Facsimile No.)



XI.      Check the appropriate box below.

         For Application in a Civil Case

                   Applicant has read Dondi Properties Corp. v. Commerce Savs. Loan Ass "n, 121
                   F.R.D.284 (N.D. Tex. 1988) (en banc), and the local civil rules of this court and will
                   comply with the standards of practice adopted in Dondi and with the local civil rules.

         For Application in a Criminal Case

                   Applicant has read and will comply with the local criminal rules of this court.



XII.     Applicant respectfully requests to be admitted to practice in the United States District Court for
the Northern District of Texas for this cause only. Applicant certifies that a true and correct copy of this
document has been served upon each attorney of record and the original upon the clerk of court,
accompanied by a $100 filing fee, on this the         14th    day of February___________________ , 2020
Case 3:19-cv-02585-N Document 73 Filed 02/14/20              Page 4 of 4 PageID 29035



        UNITED STATES DISTRICT COURT
        MIDDLE DISTRICT OF TENNESSEE




     CERTIFICATE OF GOOD STANDING
          I, KIRK L. DAVIES, Clerk of the United States District Court for the
                  Middle District of Tennessee, do hereby certify that


                         ANITA K. MODAK-TRURAN

                     was duly admitted to practice in said Court on

                                   February 3,2015

               and is in good standing as a member of the bar of said Court.

                  Dated at Nashville, Tennessee on February 3, 2020 .




                                                KIRK L. DAVIES, Ci,ERK OF COURT



                                                By:
                                                Deputy Clerk
